Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on October 25, 2019, has been made of record and entered.  In this amendment, claims 3-6, 9, 11, and 14 have been amended to eliminate multiple claim dependency.
No claims have been canceled or added; claims 1-14 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on October 25, 2019.

Claim Objections
Claims 12-14 are objected to because of the following informalities:  
In each of claims 12-14, the phrase “chosen from” should be amended to recite “selected from the group consisting of” and, where applicable, “and mixtures thereof”, in an endeavor to recite proper Markush language.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite for reciting the phrases “such as” and “for example”.
The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Allowable Subject Matter
Claims 1-11 are allowed.
Claims 12 and 13 would be allowable if rewritten to overcome the objections for the informalities therein, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed process for preparing a porous monolith, said monolith comprising:
10-100 % by weight semiconductor, relative to the total weight of the porous monolith,
a mesoporous volume, the pore diameter of which is between 0.2-50 nm, of between 0.05-1 ml/g, and
a macroporous volume, pore diameter of which is greater than 50 nm and less than or equal to 5000 nm, of between 0.01 and 1 ml/g,
wherein said process comprises:
a) preparing a first aqueous suspension containing polymer particles,

c) mixing first and second aqueous suspensions to obtain a paste, and
d) heat treating the paste to obtain the monolith, said heat treatment being carried out under air at a temperature of between 300-1000°C for 1-72 hours.
While the preparation of monoliths is known in the art, Applicants’ specifically claimed method, as well as the recited properties of the monolith obtained by said method, is not known in the art.
Exemplary prior art includes Aizenberg et al. (U. S. Patent Publication No. 2016/0144350), which teaches methods for forming an interconnected network of solid material and pores, wherein nanoparticle decorated sacrificial particles can be used as sacrificial templates for the formation of a porous structure having an interconnected network of solid material and interconnected network of pores (Abstract).  Aizenberg et al. do not teach or suggest the formation of aqueous suspensions respectively comprising polymer particles and particles of at least one inorganic semiconductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 18, 2021